EXHIBIT 10.6.2

AMENDMENT 2013-1

THE PNC FINANCIAL SERVICES GROUP, INC. AND AFFILIATES

DEFERRED COMPENSATION AND INCENTIVE PLAN

(as amended and restated as of January 1, 2012)

WHEREAS, The PNC Financial Services Group, Inc. (“PNC”) sponsors The PNC
Financial Services Group, Inc. and Affiliates Deferred Compensation and
Incentive Plan (the “Plan”);

WHEREAS, Section 10 of the Plan authorizes PNC to amend the Plan; and

WHEREAS, PNC wishes to amend the Plan to (i) clarify eligibility to participate
in the Plan following separation from service; (ii) clarify the delegation
authority of the Plan administrator; and (iii) make certain other clarifying
changes.

NOW, THEREFORE, IT IS RESOLVED, that, effective as of January 1, 2013, the Plan
is hereby amended as follows:

1. Section 2 of the Plan (“Eligibility For Participation”) is amended in its
entirety to read as follows:

“SECTION 2

ELIGIBILITY FOR PARTICIPATION

In general, an Employee may be eligible to participate in the Plan for a Plan
Year if, as of the Eligibility Determination Date (i) the Employee is an Active
Employee and (ii) the sum of the Employee’s Annualized Base Salary plus
Year-to-Date Short-Term Incentive Pay exceeds the Compensation Threshold. The
decision as to whether an Employee is eligible to participate in the Plan is
reserved to the Plan Manager in his or her sole discretion. For the avoidance of
doubt, a Participant who experiences a “deemed” Severance from Service as set
forth in Section 1.42 shall not be eligible to participate in the Plan for a
Plan Year unless and until the Plan Manager, in his or her sole discretion,
makes a determination that such Participant again is eligible.”

2. The second sentence of Section 1.16 of the Plan (“Deferral Election”) is
amended to delete “the Committee” and replace it with “the Committee or its
delegate”.

3. The first sentence of Section 3.4 of the Plan (“Modification of Distribution
Elections”) is amended to delete the period and thereof and replace it with “;
provided further that, for the avoidance of doubt, any such Subsequent Deferral
Election shall become irrevocable as of the date that is 12 months prior to the
previously designated Distribution Event with respect to which the Subsequent
Deferral Election is made.”



--------------------------------------------------------------------------------

4. Section 9 of the Plan (“Administration; Delegation”) is amended in its
entirety to read as follows:

“SECTION 9

ADMINISTRATION; DELEGATION

The Committee or its delegate, as the case may be, including, without
limitation, the Plan Manager with respect to claims pursuant to Section 8.1,
will have absolute authority to determine eligibility for benefits and
administer, interpret, construe and vary the terms of the Plan; provided,
however, that after a Change in Control, the Committee or its delegate will be
subject to the direction of the trustee of the Trust with respect to the
exercise of the authority granted by this Section 9 and elsewhere in this Plan.

This Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and will be administered in
a manner consistent with that intent.

The Board, the Committee or their respective delegates may, in their sole
discretion, delegate authority hereunder, including, but not limited to,
delegating authority to modify, amend, administer, interpret, construe or vary
the Plan, to the extent permitted by applicable law or administrative or
regulatory rule.

All administrative costs and expenses of the Plan, to the extent permitted under
applicable law, will be allocated among and deducted from Accounts of all
Participants on a pro rata basis in accordance with procedures determined by the
Plan Manager.”

5. Section 13.1 of the Plan (“Liability of the Board and Committee”) is amended
in its entirety to read as follows:

“13.1 Liability of Board, Committee and Plan Manager

Neither the Board, the Committee, the Plan Manager nor their respective
delegates will be liable to any person for any action taken or admitted in
connection with the administration, interpretation, construction or variance of
the Plan.”

6. The first paragraph of Section 13.7 of the Plan (“Construction”) is amended
in its entirety to read as follows:

“No rule of strict construction shall be applied against the Corporation, any
Affiliate, the Committee, the Board, the Plan Manager or any other person
regarding the interpretation of any terms of this Plan or any rule or procedure
established by the Committee, the Plan Manager or their respective delegates.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 20th day of December, 2013 pursuant to the authority
delegated by the PNC’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley

Joan L. Gulley Executive Vice President Chief Human Resources Officer

[Signature Page to Amendment 2013-1 to

The PNC Financial Services Group, Inc. and Affiliates Deferred Compensation and
Incentive Plan]